MEMORANDUM **
Kostyukov challenges four enhancements applied at his sentencing hearing for the first time on appeal. When a party fails to raise an objection at trial “yet asserts error on appeal,” we review for plain error. United States v. Santiago, 466 F.3d 801, 803 (9th Cir. 2006). Plain error is “(1) error, (2) that is plain, and (3) that affects substantial rights.” United States v. Cotton, 535 U.S. 625, 631, 122 S.Ct. 1781, 152 L.Ed.2d 860 (2002) (quoting Johnson v. United States, 520 U.S. 461, 466-67, 117 S.Ct. 1544, 137 L.Ed.2d 718 (1997)). That standard is not met here.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by Ninth Circuit Rule 36-3.